 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        MARY ELIZABETH GREWING,                            CASE NO. 3:19-cv-05509-RBL
 9
                                Plaintiff,                 ORDER DENYING APPLICATION
10              v.                                         TO PROCEED IN FORMA PAUPERIS

11      STATE OF WASHINGTON,

12                              Defendant.

13

14          THIS MATTER is before the Court on Plaintiff Mary Elizabeth Grewing’s Declaration

15   and Application to Proceed in Forma Pauperis. Dkt. #11.

16          The standard governing in forma pauperis eligibility under 28 U.S.C. § 1915(a)(1) is

17   “unable to pay such fees or give security therefor.” A person is eligible if they are unable to pay

18   the costs of filing and still provide the necessities of life. See Rowland v. Cal. Men's Colony,

19   Unit II Men’s Advisory Council, 506 U.S. 194, 203 (1993) (internal quotations omitted). The

20   court has broad discretion in resolving the application, but “the privilege of proceeding in forma

21   pauperis in civil actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d

22   598, 600 (9th Cir. 1963), cert. denied 375 U.S. 845 (1963).

23

24

     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 1
 1          A district court may permit indigent litigants to proceed in forma pauperis upon

 2   completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The Court has broad

 3   discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil

 4   actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.

 5   1963), cert. denied 375 U.S. 845 (1963).

 6          A person is eligible to proceed in forma pauperis if they are unable to pay the costs of

 7   filing and still provide the necessities of life. See Rowland v. Cal. Men's Colony, Unit II Men’s

 8   Advisory Council, 506 U.S. 194, 203 (1993) (internal quotations omitted). This generally

 9   includes incarcerated individuals with no assets and persons who are unemployed and dependent

10   on government assistance. See, e.g., Ilagan v. McDonald, 2016 U.S. Dist. LEXIS 79889, at *2

11   (D. Nev. June 16, 2016) (granting petition based on unemployment and zero income); Reed v.

12   Martinez, 2015 U.S. Dist. LEXIS 80629, at *1, 2015 WL 3821514 (D. Nev. June 19, 2015)

13   (granting petition for incarcerated individual on condition that applicant provides monthly

14   payments towards filing fee). It does not include those whose access to the court system is not

15   blocked by their financial constraints, but rather are in a position of having to weigh the financial

16   constraints pursuing a case imposes. See Sears, Roebuck & Co. v. Charles W. Sears Real Estate,

17   Inc., 686 F. Supp. 385, 388 (N.D. N.Y.), aff’d, 865 F.2d 22 (2d Cir. 1988) (denying petition to

18   proceed IFP because petitioner and his wife had a combined annual income of between $34,000

19   and $37,000).

20          Moreover, a court should “deny leave to proceed in forma pauperis at the outset if it

21   appears from the face of the proposed complaint that the action is frivolous or without merit.”

22   Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987) (citations omitted); see

23   also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint is frivolous if “it ha[s] no

24

     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 2
 1   arguable substance in law or fact.” Id. (citing Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir.

 2   1985); see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984).

 3          A pro se Plaintiff’s complaint is to be construed liberally, but like any other complaint it

 4   must nevertheless contain factual assertions sufficient to support a facially plausible claim for

 5   relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell

 6   Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A

 7   claim for relief is facially plausible when “the plaintiff pleads factual content that allows the

 8   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 9   Iqbal, 556 U.S. at 678.

10          Ordinarily, the Court will permit pro se litigants an opportunity to amend their complaint

11   in order to state a plausible claim. See United States v. Corinthian Colleges, 655 F.3d 984, 995

12   (9th Cir. 2011) (“Dismissal without leave to amend is improper unless it is clear, upon de novo

13   review, that the complaint could not be saved by any amendment.”).

14          Grewing’s complaint does not allege a plausible claim. Under “Statement of Claim,”

15   Grewing only writes, in difficult-to-read handwriting, that “Pastor Kevin Geradl ex- from church

16   awarded financial contact, Benevolence funds & church attendance activities.” Dkt. #1 at 5. It is

17   totally unclear what this means or how the state of Washington is involved. If Grewing wishes to

18   obtain in forma pauperis status, or succeed in her case, she needs to plausibly explain the “who,

19   what, when, where” of her injury and the legal basis for her claim.

20

21

22

23

24

     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 3
 1          In light of the foregoing, Grewing’s application to proceed in forma pauperis is

 2   DENIED. Plaintiff shall, within 21 days of this Order, pay the filing fee or file a proposed

 3   amended complaint addressing these deficiencies. Otherwise, the matter will be dismissed

 4   without further notice.

 5          IT IS SO ORDERED.

 6

 7          Dated this 12th day of June, 2019.

 8

 9                                                       A
                                                         Ronald B. Leighton
10                                                       United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 4
